Linda Bradbury v. State Industries, Inc., et al.















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-274-CV

     LINDA BRADBURY,
                                                                         Appellant
     v.

     STATE INDUSTRIES, INC., ET AL.,
                                                                         Appellees
 

From the 18th District Court
Johnson County, Texas
Trial Court # 241-98
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      This is an appeal from an order approving the settlement of a class action.  Linda
Bradbury, a member of the class, intervened in the proceedings and objected to the settlement. 
She appealed to this court after the trial court overruled her objections and rendered a final
order approving the settlement proposed by the class counsel and defendant.  In a separate
opinion issued today, we have reversed the trial court’s order certifying the class on which the
settlement is based.  State Industries, Inc. v. Fain, No. 10-99-145-CV (Tex. App.—Waco,
November 29, 2000, no pet. h.).  Because there is no longer a viable class underlying the
settlement approved by the trial court, the order subject to this appeal cannot stand.  See
General Motors Corp. v. Bloyed, 916 S.W.2d 949, 955 (Tex. 1996) (holding that “a trial court
[must] independently determine that the requirements of Rule 42 have been scrupulously met,
in their entirety, before approving any class action settlement”). 
      Therefore, we vacate the trial court’s order approving the class settlement proposed by the
parties and dismiss the parties’ Joint Motion for Final Order Approving Class Action
Settlement.  Tex. R. App. P. 43.2(e).
 
                                                                                 BILL VANCE
                                                                                 Justice

Before Chief Justice Davis
          Justice Vance, and
          Justice Gray
Vacated and motion dismissed
Opinion delivered and filed November 29, 2000
Do not publish